Exhibit 10.4

 

LOGO [g555894ex_103.jpg]

Citibank, N.A.

390 Greenwich Street

New York, NY 10013

 

      June 14, 2013

 

To: Allscripts Healthcare Solutions, Inc.

222 Merchandise Mart Plaza, Suite 2024

Chicago, Illinois 60654

Attention: Chief Financial Officer

Telephone No.: (312) 506-1200

 

Re: Amendment to Call Option Transaction

This letter agreement (this “Amendment”) amends the terms and conditions of the
transaction (the “Transaction”) evidenced by the letter agreement re: Call
Option Transaction between Citibank N.A. (“Dealer”) and Allscripts Healthcare
Solutions, Inc. (“Counterparty”) dated as of June 12, 2013 (the “Confirmation”).

1. Definitions. Capitalized terms used herein without definition shall have the
meanings assigned to them in the Confirmation.

2. Representations and Warranties of Counterparty. Each of the representations
and warranties made pursuant to the Agreement and the Confirmation on the Trade
Date and/or the Premium Payment Date are hereby deemed to be repeated on the
date hereof and/or on the Premium Payment Date, as the case may be, as if:

(a) References in the Confirmation to “the Trade Date” and “the date hereof” and
the reference in the Agreement to “each date on which a Transaction is entered
into”, in each case, were references to the date hereof;

(b) References in the Agreement to “this Agreement” (1) in the context of
execution and delivery thereof, were references to this Amendment and (2) in all
other contexts, were references to the Agreement, as supplemented by the
Confirmation, as amended by this Amendment; and

(c) References in the Confirmation (1) to “the Transaction” were references to
the Transaction, as the terms thereof are amended by this Amendment and (2) to
“this Confirmation” (or related references, such as “hereunder” or “hereby”)
(x) in the context of execution and delivery thereof, were references to this
Amendment and (y) in all other contexts, were references to the Confirmation as
amended by this Amendment.

3. Amendments. The Confirmation is hereby amended as follows:

(a) The number “300,000” opposite the caption “Number of Options” in Section 2
of the Confirmation is hereby replaced with the number 345,000.

(b) The figure “USD 18,000,000” opposite the caption “Premium” in Section 2 of
the Confirmation is hereby replaced with the figure USD 20,700,000.

4. Opinions. Counterparty shall deliver to Dealer an opinion of counsel, dated
as of the Premium Payment Date, with respect to the matters set forth in
Sections 8(a) through (c) of the Confirmation (giving effect to the deemed
amendments under Section 2 above). In



--------------------------------------------------------------------------------

respect of obligations under the Confirmation as amended by this Amendment,
delivery of such opinion to Dealer shall be a condition precedent for the
purpose of Section 2(a)(iii) of the Agreement with respect to each such
obligation of Dealer under Section 2(a)(i) of the Agreement.

5. Effectiveness. Subject to the immediately succeeding sentence, this Amendment
shall become effective upon execution hereof by the parties hereto. In the event
that the sale of “Option Securities” (as such term is defined in the Purchase
Agreement) is not consummated by Counterparty and the Initial Purchasers for any
reason, or Counterparty fails to deliver the opinion of counsel as required
under Section 4 above, in each case by 5:00 p.m. on the Premium Payment Date, or
such later date as agreed by the parties (the Premium Payment Date or such later
date, the “Amendment Early Unwind Date”), the amendments in Section 3 hereof
shall be null and void, and, subject to Section 9(s) of the Confirmation, the
Transaction shall remain and continue in full force and effect as if this
Amendment had not been entered into; provided that Counterparty shall purchase
from Dealer on the Amendment Early Unwind Date all Shares purchased by Dealer or
one or more of its affiliates on account of the increase in the Number of
Options pursuant to Section 3(a) hereof at the then prevailing market price.
Subject to the immediately preceding sentence, all references in the
Confirmation to “the Transaction” are deemed to be references to the Transaction
as amended hereby, and all references to “the Confirmation” are deemed to be
references to the Confirmation as amended hereby. Except as amended hereby, all
the terms of the Transaction and provisions in the Confirmation shall remain and
continue in full force and effect and are hereby confirmed in all respects.

6. Counterparts. This Amendment may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if all of the
signatures thereto and hereto were upon the same instrument.

7. Governing Law. The provisions of this Amendment shall be governed by the laws
of the State of New York law (without reference to choice of law doctrine).

 



--------------------------------------------------------------------------------

Please confirm your agreement to the foregoing by signing and returning to us
this Amendment.

 

Yours faithfully, CITIBANK, N.A. By:   /s/ Herman Hirsch Name: Herman Hirsch
Title: Authorized Representative

Accepted and confirmed

as of the date set forth above:

 

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. By:   /s/ Richard J. Poulton Authorized
Signatory Name: Richard J. Poulton Title: Chief Financial Officer

[Signature Page for Amendment to Call Option Transaction Confirmation]